           CASE 0:20-cv-01905-ECT-LIB Doc. 4 Filed 12/28/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Robert William Washington,                            File No. 20-cv-1905 (ECT/LIB)

              Plaintiff,

v.                                                                ORDER

The United States,

           Defendant.
________________________________________________________________________

      Magistrate Judge Leo I. Brisbois issued a Report and Recommendation on

December 2, 2020. ECF No. 3. No party has objected to that Report and Recommendation,

and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all

of the files, records, and proceedings in the above-captioned matter, IT IS HEREBY

ORDERED THAT:

      1.      The Report and Recommendation [ECF No. 3] is ACCEPTED;

      2.      This action is DISMISSED WITHOUT PREJUDICE for lack of

              subject-matter jurisdiction; and

      3.      Plaintiff’s application to proceed in forma pauperis [ECF No. 2] is DENIED

              AS MOOT.

                 LET JUDGMENT BE ENTERED ACCORDINGLY


Dated: December 28, 2020                  s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
